In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-20-00281-CV
                                 ________________________


                               VICTOR ANTOLIK, APPELLANT

                                                  V.

                                DENNIS ANTOLIK, APPELLEE



                            On Appeal from the 261st District Court
                                    Travis County, Texas
           Trial Court No. D-1-GN-20-003056; Honorable Dustin M. Howell, Presiding


                                           August 31, 2021

                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and DOSS, JJ.

       Appellant, Victor Antolik, appeals from the trial court’s Order Granting in Part and

Denying in Part Defendant Dennis Antolik’s Rule 91a Motion to Dismiss.1 By a single

issue, he contends the trial court erred in partially granting the motion because his


       1 Appellee, Dennis Antolik, passed away on November 4, 2020, and Victor filed a Suggestion of
Death. Rule 7.1(a)(1) of the Texas Rules of Appellate Procedure permits the deceased party’s name to be
used on all papers. TEX. R. APP. P. 7.1(a)(1).
pleading demonstrates there is a basis in law under the Rule 91a standard supporting his

cause of action.2 See TEX. R. CIV. P. 91a. We affirm.


        BACKGROUND

        Dennis and Victor are brothers. Dennis owned and operated Cheval Manor, LLC,

a polo facility. In 2014, Cheval Manor filed for bankruptcy protection and sold its facility

to Victory Cheval Holdings, LLC, a company owned forty-nine percent by Victor and fifty-

one percent by Garrett Jennings. Pursuant to the sale, Dennis was to receive a leaseback

of the facility to operate equine activities.


        After a dispute arose regarding the leaseback, Victory Cheval filed suit against

Victor and Dennis.         The parties reached a settlement wherein Jennings agreed to

purchase Victor’s interest in Victory Cheval for $1.4 million.                     The settlement was

memorialized in a Mediation Agreement followed by an Escrow Agreement. According

to the Escrow Agreement, Jennings would pay $750,000 with certified funds and execute

a promissory note for the remaining $650,000. Dennis agreed to waive any claims against

Jennings. The Escrow Agreement was signed by both Dennis and Victor.


        According to Dennis, he and Victor had an oral agreement to split the proceeds of

the $1.4 million. Dennis asserted he was to receive a total of $600,000 with an initial

installment of $200,000 and $400,000 at a later date when Jennings paid the balance




        2 Originally appealed to the Third Court of Appeals, sitting in Austin, this appeal was transferred to

this court by the Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN.
§ 73.001 (West 2013). Should a conflict exist between precedent of the Third Court of Appeals and this
court on any relevant issue, this appeal will be decided in accordance with the precedent of the transferor
court. TEX. R. APP. P. 41.3.


                                                      2
due. It is undisputed that Victor paid Dennis $200,000. However, the remaining $400,000

was not paid and Dennis filed suit against Victor for the balance.


        Subsequent to the sale of Victory Cheval, Victor was convicted of tax fraud and

went to prison. As part of his presentencing disclosure, he represented in a disclosure of

assets that he owed Dennis $250,000. When Dennis filed suit, Victor was incarcerated

and initially, he represented himself. He filed a motion for continuance which the trial

court denied for not being in writing nor supported by affidavit. Victor eventually obtained

counsel to represent him at trial.


        The case proceeded to trial before the bench and Victor participated by phone. At

trial, Dennis introduced Plaintiff’s Exhibit 34 without any objection from Victor’s counsel.

The exhibit is a document entitled simply “Agreement.” Paragraph 3(a) provides in part,

as follows:


        Jennings’ payment to Antoliks of $1.4 million, payable $750,000 in cash
        within thirty (30) days of exercising such option and delivery of a promissory
        note in the principal amount of $650,000, with interest . . . with a balloon
        payment of all unpaid principal and interest on the first anniversary of the
        note, guaranteed by Garrett Jennings . . . .

(Emphasis added). The Agreement is undated and is signed by Victor, Dennis, and

Jennings. Victor claims the Agreement is a forgery and challenges it partly because the

signature page is on a sheet of notebook paper unlike the first two pages of the

Agreement.3 Dennis claims the Agreement is in fact the Mediation Agreement that

resulted from the parties reaching a settlement. Following the presentation of evidence,



        3  Victor had a handwriting expert review the Agreement but the expert’s report was not a part of the
trial record.

                                                     3
judgment was rendered in favor of Dennis for $250,000 on July 2, 2018. After Victor’s

motion for new trial was denied, he appealed the judgment.


       In affirming the trial court’s judgment, the Texarkana Court of Appeals found there

was sufficient evidence to show that Dennis and Victor had an enforceable oral

agreement, which Victor breached, to split the proceeds of the sale of Victory Cheval with

$600,000 payable to Dennis and $400,000 remaining unpaid. See Antolik v. Antolik, No.

06-18-00096-CV, 2019 Tex. App. LEXIS 3869, at *1 (Tex. App.—Texarkana May 15,

2019, pet. denied) (mem. op.).4 After the decision from the Texarkana Court of Appeals

became final, Victor filed his Original Petition for Bill of Review and Request for

Disclosure. Two months later, on August 21, 2020, he filed his First Amended Petition

for Bill of Review in the trial court seeking review of the July 2, 2018 judgment in favor of

Dennis. By his amended pleading and exhibits thereto, he alleged that Dennis obtained

a favorable judgment due to a fraudulent document (the Agreement) which, due to his

incarceration, he was unable to see until he obtained a copy of the appellate record. In

his amended petition for bill of review and in support of his argument that he and Dennis

did not have an agreement to split the proceeds of the sale, Victor references paragraph

4.01 of the Escrow Agreement as an incorporation clause that specifically provided “there

were no other agreements between the parties.” Section 4.01 provides, in part, as

follows:


              1.04 OWNERSHIP/USE: Subject to the terms hereof, including
       without limitation, limitations on voluntary or involuntary use, hypothecation
       or transfer, the Escrow Deposit shall remain the exclusive property of the

       4  The decision from the Texarkana Court of Appeals was included as an exhibit to the Rule 91a
motion to dismiss.


                                                 4
       Seller until disbursed in accordance with this Escrow Agreement, save and
       except that Seller shall be deemed the owner and holder of the $650,000
       Promissory Note in the event of default by Purchaser under either the
       $650,000 Note or the Deed of Trust Securing same and/or in the event
       Seller is obliged to file suit for any default by Purchaser. The Escrow Agent
       shall not have the power to use, transfer, or otherwise dispose of the Escrow
       Deposit except as provided in this Agreement. The Escrow Agent shall not
       give, provide, transfer, or otherwise make available the funds in the Escrow
       Deposit or any other documents in escrow to any party without the express
       written consent of both parties, unless otherwise directed by a court of
       competent jurisdiction.

                A. The parties agree that the funds and property in the Escrow
       Deposit shall not be used as collateral or security for any purpose. No party
       may assign, in whole or in part, or delegate any of their respective rights,
       title, and interest in and to the funds and property in the Escrow Deposit or
       any other document in escrow, without the written consent of all parties.

       Dennis moved to dismiss the amended petition for bill of review under Rule 91a.

He asserted the fraudulent document referred to by Victor was in fact the Mediation

Agreement between the two brothers and Jennings that resulted from the settlement

between the parties. He also claimed that Victor was seeking to re-litigate whether they

had an oral agreement to split the proceeds from the sale to Jennings—an issue already

decided by the Texarkana Court of Appeals. The trial court granted Dennis’s motion, in

part, by dismissing Victor’s claims but denied Dennis’s request for costs and attorney’s

fees. Victor now appeals the dismissal.


       STANDARD OF REVIEW

       A court of appeals reviews the merits of a Rule 91a motion “de novo because the

availability of a remedy under the facts alleged is a question of law and the rule’s factual

plausibility standard is akin to a legal-sufficiency review.” City of Dallas v. Sanchez, 494

S.W.3d 722, 724 (Tex. 2016). Rule 91a provides a procedure for dismissal of a case that

has no basis in law or no basis in fact. TEX. R. CIV. P. 91a.


                                             5
       “A cause of action has no basis in law if the allegations, taken as true, together

with reasonable inferences drawn from them, do not entitle the claimant to the relief

sought.” Id. “A cause of action has no basis in fact if no reasonable person could believe

the facts pleaded.” Id. Except as required by 91a.7 (award of costs and attorney fees),

the court “may not consider evidence in ruling on the motion and must decide the motion

based solely on the pleading of the cause of action . . . .” TEX. R. CIV. P. 91a.6.


       Also, the trial court construes the pleadings liberally in favor of the plaintiff, looks

to the plaintiff's intent, and accepts the plaintiff's factual allegations as true; and, if needed,

draws reasonable inferences from the factual allegations to determine if the cause of

action has a basis in law or fact. In re Farmers Tex. Cty. Mut. Ins. Co., 604 S.W.3d 421,

425-26 (Tex. App.—San Antonio 2019, orig. proceeding). Dismissal of a cause of action

under Rule 91a is a harsh remedy with fee-shifting consequences; thus, an appellate

court strictly construes the rule’s requirements. Bedford Internet Office Space, LLC v.

Tex. Ins. Grp., Inc., 537 S.W.3d 717, 720-21 (Tex. App.—Fort Worth 2017, pet. dism’d).


       Generally, the trial court may not consider evidence in ruling on the motion and

must decide the motion based solely on the pleading of the cause of action, together with

any pleading exhibits permitted by the Texas Rules of Civil Procedure. See TEX. R. CIV.

P. 91a.6.5 See also AC Interests, L.P. v. Tex. Comm’n on Envtl. Quality, 543 S.W.3d

703, 706 (Tex. 2018); ConocoPhillips Co. v. Koopmann, 547 S.W.3d 858, 880 (Tex.

2018); Sanchez, 494 S.W.3d at 724. In deciding whether the trial court properly granted

a motion to dismiss under Rule 91a, a reviewing court applies the fair-notice pleading


       5 Rule 59 permits notes, accounts, bonds, mortgages, records, and all other written instruments
that may be part of the claim sued on to be part of the pleadings. TEX. R. CIV. P. 59.

                                                  6
standard in determining whether the allegations in the petition were sufficient to allege a

cause of action. Thomas v. 462 Thomas Family Props., LP, 559 S.W.3d 634, 639-40

(Tex. App.—Dallas 2018, pet. denied). Under that standard, a court considers whether

the opposing party “can ascertain from the pleading the nature and basic issues of the

controversy and what testimony will be relevant.” Horizon/CMS Healthcare Corp. v. Auld,

34 S.W.3d 887, 896 (Tex. 2000). Stated differently, the fair-notice standard measures

whether the pleading has provided the opposing party sufficient information to enable that

party to prepare a defense or a response. See First United Pentecostal Church of

Beaumont v. Parker, 514 S.W.3d 214, 224-25 (Tex. 2017) (citing Kopplow Dev., Inc. v.

City of San Antonio, 399 S.W.3d 532, 536 (Tex. 2013); Roark v. Allen, 633 S.W.2d 804,

810 (Tex. 1982)).


       BILL OF REVIEW

       “A bill of review is brought as a direct attack on a judgment that is no longer

appealable or subject to a motion for new trial.” Frost Nat’l Bank v. Fernandez, 315

S.W.3d 494, 504 (Tex. 2010). To obtain an equitable bill of review, a petitioner must

generally plead and prove (1) a meritorious claim or defense to the judgment, (2) which

the petitioner was prevented from making by official mistake or by the opposing party’s

fraud, accident, or wrongful act, (3) unmixed with any fault or negligence on the

petitioner’s own part. Valdez v. Hollenbeck, 465 S.W.3d 217, 226 (Tex. 2015) (citing King

Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751-52 (Tex. 2003)).


       Fraud in relation to attacks on final judgments is either extrinsic or intrinsic. Only

extrinsic fraud will support a bill of review. King Ranch, Inc. 118 S.W.3d at 752 (citation

omitted). Extrinsic fraud denies a party the opportunity to fully litigate at trial all rights or

                                               7
defenses that could have been presented. Id. Intrinsic fraud relates to the merits of the

issues that were presented and presumably were or should have been settled in the

former action. Id. Examples of intrinsic fraud include fraudulent instruments, perjured

testimony, or any matter which was actually presented to and considered by the trial court

in rendering the judgment being challenged. Id.


      ANALYSIS

      Victor contends the trial court erred in granting Dennis’s motion to dismiss his

amended petition for bill of review. He claims his pleading presents a basis in law under

Rule 91a. We disagree.


      By his amended petition for bill of review, Victor sought to set aside the trial court’s

July 2, 2018 judgment based on a document that was admitted into evidence at trial

without objection—Plaintiff’s Exhibit 34. He was not directly attacking a judgment that

was no longer appealable or subject to a motion for new trial. In fact, his motion for new

trial had been denied and his appeal of the judgment was unsuccessful. A bill of review

may not be used as an additional remedy after the denial of a motion for new trial or after

an unsuccessful appeal. McIntyre v. Wilson, 50 S.W.3d 674, 679 (Tex. App.—Dallas

2001, pet. denied).


      At trial, Victor was represented by counsel, and he participated by phone. He was

not prevented from presenting his claim at trial by official mistake or by any fraud,

accident, or wrongful act by Dennis. The allegedly fraudulent document was presented

to the trial court and his counsel did not object to the document. Moreover, viewing

Victor’s amended pleading and accepting his allegations as true, he has not shown


                                             8
entitlement to relief via a bill of review. His claim that the Agreement is a forgery is intrinsic

fraud and will not support a bill of review. King Ranch, Inc. 118 S.W.3d at 752 (citation

omitted). We conclude the allegations in Victor’s First Amended Petition for Bill of Review

have no basis in law and do not entitle him to the relief he seeks. The issues he presents

in the amended petition for bill of review have already been unsuccessfully litigated and

he is merely attempting further review of the same claim. Applying a de novo review, we

find the trial court did not err in granting, in part, Dennis’s motion to dismiss under Rule

91a. Victor’s sole issue is overruled.


       CONCLUSION

       The trial court’s Order Granting in Part and Denying in Part Defendant Dennis

Antolik’s Rule 91a Motion to Dismiss is affirmed.




                                                    Patrick A. Pirtle
                                                        Justice




                                                9